PER CURIAM.
Wintson Powell challenges his conviction and sentence for two counts of concealing a minor. Powell raises several points on appeal; we find merit only with his argument on restitution. Because the State failed to present sufficient evidence of the victim’s loss, we reverse. Restitution may be reimposed on remand if the State establishes the victim’s loss by a preponderance of the evidence. See Smith v. State, 651 So.2d 1218 (Fla. 2d DCA 1995); Winborn v. State, 625 So.2d 977 (Fla. 2d DCA 1993). The judgment and sentence are affirmed in all other respects.
Affirmed in part; reversed in part.
DANAHY, A.C.J., and PATTERSON and QUINCE, JJ., concur.